Citation Nr: 1443127	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  07-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2009, the Board reopened and remanded the Veteran's claim for service connection for vertigo and remanded the claim for service connection for PTSD.  In October 2010, the claims were again remanded by the Board.  

In a September 2012 Board decision, the issues of entitlement to service connection for a psychiatric disorder and vertigo were denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand (JMR), in an April 2013 Order, the Court vacated the Board's September 2012 decision denying entitlement to service connection for a psychiatric disorder and vertigo and remanded the appeal to the Board.  The Board remanded the claims in order to afford the Veteran a hearing before the Board in December 2013.  The Veteran testified at a video conference hearing before the Board in May 2014.  A transcript of that hearing is of record.  
   

FINDINGS OF FACT

1.  The Veteran has PTSD that is attributable to active service.
	
2.  The Veteran has vertigo that is attributable to active service.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he is entitled to service connection for PTSD and vertigo.  Specifically, he contends that he sustained injuries following an explosion which occurred right next to him and rendered him unconscious for three days.   

A review of the Veteran's service treatment records (STRs) reveals that the Veteran was seen for a report of nervous tensions in September 1960.  He underwent a psychiatric evaluation in December 1960.  Following an examination, the Veteran was assessed with passive aggressive reaction which was noted to represent a personality type and not a psychiatric illness.  The Veteran's December 1960 separation examination does not include reference to any psychiatric disorder or head injuries.  

A review of the post-service treatment records reflects that the Veteran sought treatment with M. Williams, M.S.W., in 1968 and 1969 for vertigo, anxiety, and depression related to an explosion in service.  

A February 1993 statement from Dr. J. Gross indicates that he treated the Veteran from 1973 to 1976 for dizziness and equilibrium problems related to an injury in service.  

An October 1980 statement from L. Bergeron, M.D., indicates that the Veteran began to have vertigo after exposure to an explosion in 1960.  

In a March 1993 statement, F. Karnes, M.S.W., indicated that the Veteran was involved in an explosion at Travis Air Force Base.  He diagnosed the Veteran with PTSD related to his military experience and the death of a childhood friend at six years old.  

VA treatment reports reflect diagnoses of PTSD and depressive disorder.  

At a December 2010 VA mental disorders examination, the Veteran reported that he incurred a blast injury in service while at Travis Air Force Base in 1960.  He indicated that he opened a door to report to his duty area and woke up in a hospital three days later.  Following a clinical evaluation, the examiner assessed the Veteran with PTSD and panic disorder.  The examiner noted that a review of the claims file does not contain documents to prove or disprove the veracity or impact of the Veteran's reported head injury in service.  The examiner noted that in one statement in the claims file the Veteran reported that "an airplane exploded" and at the VA examination he reported that a blast occurred.  The examiner indicated that if the Veteran did sustain a head injury, as claimed, it is well known that individuals can experience what is sometimes called "traumatic delirium" and it is also well accepted that behavioral changes following a concussion can be profound.  The examiner opined that it is at least as likely as not that the Veteran meets the criteria for both PTSD and panic disorder and that PTSD is etiologically related to the Veteran's period of service.  The examiner indicated that panic disorder would be a concomitant disorder to PTSD.

At a December 2010 VA ear disease examination, the Veteran reported that he began experiencing symptoms of vertigo shortly after he left service.  The examiner noted that the Veteran was seen after service by multiple physicians who documented the Veteran's report of a sound concussion injury during service which resulted in dizziness from an inner ear injury.  The Veteran reported intermittent vertigo which is not necessarily positional.  Otologic examination was noted to be normal.  The examiner opined that it is more likely than not that the sound concussion injury in service is the etiology of the subsequent development of the Veteran's vertigo.  He noted that the Veteran's vertigo could be a variant of benign paroxysmal positional vertigo (BPPV) which generally results from head trauma.  He noted that while BPPV is often self-limited, there are a number of cases reported where BPPV can persist after head trauma.  The examiner concluded that the only head trauma and concussive events have been during the Veteran's active service.  

At the May 2014 video conference hearing, the Veteran's representative indicated that the Veteran was previously granted service connection for hearing loss and tinnitus based on his exposure to an explosion in service.  The representative argued that VA has previously conceded that the Veteran was exposed to an explosion in service and as such the current claims for vertigo and PTSD warrant service connection as they were also linked to this explosion in service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  In this case, a December 2010 VA examiner determined that the Veteran met the criteria for a diagnosis of PTSD.  

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for vertigo and PTSD is warranted.  

As noted above, the Board finds that the competent medical evidence shows a diagnosis of and treatment for vertigo and PTSD.  Records associated with the claims file shows that VA has previously conceded that the Veteran was exposed to an explosion during service.   There are VA medical opinions linking both PTSD and vertigo to the Veteran's service, specifically, to the reported explosion in service.  Although the Veteran's claimed stressor has not been verified by the service personnel records or STRs, post-service treatment records are replete with references to the explosion in service.  Additionally, the post-service medical records which reference the reported explosion in service were dated well before the Veteran filed his current claim which indicates that the Veteran's medical history is consistent with his report of exposure to an explosion in service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for vertigo and PTSD is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to service connection for vertigo is granted.

Entitlement to service connection for PTSD is granted.  




____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


